Cali-iooN, J.,
delivered the opinion of the court.
This record discloses no appeal bond from the court of the justice of the peace, nor any record of the proceedings in that court, and so the circuit court was without jurisdiction to entertain the appeal, and therefore the appeal to this court must be dismissed. Gardner v. Railroad, 78 Miss., 643, 29 South., 470. But, in the language of the opinion in that case, “we will rein*185state the case if appellant will, by certiorari> complete his record, but on the condition that the appellant shall pay all the costs of the appeal to this court.”

Appeal dismissed.

[Afterward, tie record having been perfected, the case was again docketed, heard, and submitted, and a decision rendered on the merits. See Buff v. Montgomery, the case next following.]